Title: To Thomas Jefferson from Craven Peyton, 13 November 1802
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir
            Stumpisland 13th. Nov. 1802
          
          In Answar to yours of 2d inst. I am happy to inform you the payments named is quite sufficient. in consequence of the friendly aid of my Attorney M. Stewart of Richmd. I have reciavd. sufficient time to enable me to make payment without makeing a sacrafice, which woud. of been more pleasing than for you, to of been put to Any inconvenience, although farthar time was what I had no conception of at the time I write you last. shoud. you wish me to engage some person for the next year to Occupy the House & cultivate the feald you will please Inclose the widows conveyance with James’ Obligation, which will be my authority to Act. John has no idea of the sale & will make use of every shift rathar then part with the proparty. I think the buiseness had bettar be still done in my Own name Untill the purchase can be made of Kee. As there is no person Undar the sun Acquainted with the sale to you there is no probability of Kee raising in price untill the purchase can be made which I am in hopes will be shortly. howevar Any commands shall be surely attended to. 
          With Real Respt. Yr. Mst Obt
          
            C Peyton
          
        